Name: Commission Regulation (EC) No 2914/95 of 18 December 1995 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries
 Type: Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  cooperation policy;  European Union law;  tariff policy
 Date Published: nan

 19 . u. 95 ran Official Journal of the European Communities No L 305/23 COMMISSION REGULATION (EC) No 2914/95 of 18 December 1995 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94 ('), and in particular Article 11 thereof, produced in 1994, but this rate of annual growth conceals a slowing down of activity in the second semester of 1995 . Initial estimates for 1996 suggest that growth in production will continue to be slow,  imports into the Community from all third countries are expected to rise by an average of 30-35 % in 1995 compared to 11,6 million tonnes in 1994, and to increase by a further 10 % in 1996,  Community exports are estimated to decrease by 15-20 % in 1995 compared with 28,0 million tonnes in 1994, and to fall by a further 6 % in 1996,  the prices at which certain ECSC products have been imported into the Community are generally substanti ­ ally below those of Community products,  there are similar trends in relation to certain steel products covered by the EC Treaty. In the case of steel tubes and butt-welding fittings, Community produc ­ tion is expected to rise by 2 % in 1995 compared to 11,3 million tonnes in 1994, and to fall by 3 % in 1996 ; exports are expected to fall by 5 % in 1995 compared to 5,3 million tonnes in 1994, and to fall by a further 3 % in 1996 ; imports in 1995 are expected to increase by 25 % in 1995 compared to 4,4 million tonnes in 1994 (imports from certain third countries increasing in 1995 by between 36 % and 370 %) and, according to initial estimates, will rise by a further 10 % in 1996 ; prices of products from certain coun ­ tries are 30-50 % below those of Community produ ­ cers ; Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2), as last amended by Regulation (EC) No 839/95 (3), and in particular Article 9 thereof, Having regard to the Committees set up under the Regu ­ lations referred to above, Whereas by Commission recommendation No 3118/94/ ECSC (4), as last amended by Regulation (EC) No 393/95 Is), imports in to the Community of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community were subject to a priori Community surveillance ; Whereas in accordance with the provisions of Regulations (EC) No 3285/94 and (EC) No 519/94 products covered by the Treaty establishing the European Coal and Steel Community are subject to the common rules for imports and it is therefore necessary that the arrangements for Community surveillance measures in respect of ECSC products be adopted in accordance with the provisions of those Regulations ; Whereas the Community industry producing similar or competing products, represented in all Member States, has pointed out that its situation is forecast to deteriorate in 1996, as the following trends in the economic indicators show :  in 1995, production of crude steel in the Community is expected to be 3,0 % above the 152 million tonnes Whereas, therefore, the trend in imports of certain ECSC and EC products originating in third countries covered by this Regulation threatens to cause injury to Community producers and the interests of the Community require that imports of these products should be subject to prior Community surveillance in order to provide statistical information permitting rapid analysis of import trends ; Whereas the completion of the internal market requires that the formalities to be accomplished by Community importers be identical wherever the goods may be cleared : (') OJ No L 349, 31 . 12. 1994, p. 53 . (2) OJ No L 67, 10 . 3. 1994, p. 89 . Whereas release for free circulation of the products covered by this Regulation should be made subject to presentation of a surveillance document meeting uniform criteria ; 0 OJ No L 85, 19. 4. 1995, p. 9 . (4) OJ No L 330, 21 . 12. 1994, p . 6 . (4 OJ No L 43, 25. 2. 1995, p. 23 . No L 305/24 EN Official Journal of the European Communities 19 . 12. 95 Whereas that document should on simple application by the importer, be endorsed by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import ; the docu ­ ment should therefore be valid only during such period as the import rules remain unchanged ; Whereas the surveillance documents issued for the purposes of Community surveillance must be valid throughout the Community, regardless of the Member State of issue ; Whereas the Member States and the Commission should exchange the information resulting from Community surveillance as fully as possible ; Whereas the issue of surveillance documents, while subject to standard conditions at Community level , is to be the responsibility of the national authorities ; Whereas it should be recalled that the import of certain iron and steel products from certain third countries is subject not only to a surveillance document but also to an export document to be granted in accordance with arran ­ gements established within the framework of an agree ­ ment with those third countries and the application of this Regulation is without prejudice to those arrange ­ ments, HAS ADOPTED THIS REGULATION : authority in the Member States, without charge for any quantities requested, within five working days of presenta ­ tion of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise . 3 . A surveillance document issued by one of the authorities listed in Annex II shall be valid throughout the Community. 4. The surveillance document shall be made out on a form corresponding to the model at Annex III. The importer's application shall include the following elements : (a) the name and full address of the applicant (including telephone and telefax numbers, and possible identifi ­ cation number used by the competent national authorities) and VAT registration number, if subject to VAT ; (b) if applicable , the name and full address of the decla ­ rant or representative of the applicant (including tele ­ phone and telefax numbers) ; (c) the full name and address of the exporter ; (d) the exact description of the goods, including  their trade name,  the combined nomenclature (CN) code(s),  the country of origin ,  the country of consignment ; (e) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by combined nomenclature heading ; (f) the cif value of the goods in ECU at the Community frontier by combined nomenclature heading ; (g) whether the products concerned are seconds or of substandard quality (') ; (h) the proposed period and place of customs clearance ; (i) whether the application is a repeat of a previous appli ­ cation concerning the same contract ; (j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters : ' I , the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community'. The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill . Article 1 1 . From 1 January 1996, the release for free circulation in the Community of iron and steel products covered by the ECSC and EC Treaties listed in Annex I, originating in non-member countries other than the countries of the European Free Trade Association (EFTA) or the countries which are parties to the Agreement on the European Economic Area (EEA), shall be subject to prior Commu ­ nity surveillance in accordance with Articles 11 and 12 of Regulation (EC) No 3285/94 and Articles 9 and 10 of Regulation (EC) No 519/94. 2. The classification of the products covered by this Regulation is based on the tariff and statistical nomencla ­ ture of the Community (hereinafter called the 'combined nomenclature', or in abbreviated form 'CN'). The origin of the products covered by this Regulation shall be deter ­ mined in accordance with the rules in force in the Community. Article 2 1 . The release for free circulation of the products referred to in Article 1 in the Community shall be subject to presentation of a surveillance document issued by the relevant authorities of a Member State . 2. The surveillance document referred to in paragraph 1 shall be issued automatically by the competent (') Under the criteria given in OJ No C 180, 11 . 7. 1991 , p. 4. 19 . 12. 95 EN Official Journal of the European Communities No L 305/25 5 . Surveillance documents may be used only for such time as arrangements for liberalization of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agree ­ ment or the management of a quota :  the period of validity of the surveillance document is hereby fixed at four months,  unused or partly used surveillance documents may be renewed for an equal period. Article 3 1 . A finding that the unit price at which the transac ­ tion is effected exceeds that indicated in the surveillance document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the surveillance document by less than 5 % shall not preclude the release for free circu ­ lation of the products in question. 2. Applications for surveillance documents and the documents themselves shall be confidential . They shall be restricted to the competent authorities and the applicant. Article 4 1 . Within the first 10 days of each month, the Member States shall communicate to the Commission : (a) details of the quantities and values (calculated in ecus) for which surveillance documents were issued during the preceding month ; (b) details of imports during the month preceding the month referred to in subparagraph (a). The information provided by Member States shall be broken down by product, CN code and by country. It shall be communicated electronically in the form agreed for this purpose . 2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document. Article 5 Any notices to be given hereunder shall be given to the Commission of the European Communities (DGI/D/2 and DG III/C/2). Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply from 1 January to 31 December 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Leon BRITTAN Vice-President No L 305/26 | EN I Official Journal of the European Communities 19 . 12. 95 ANNEX I PRIOR SURVEILLANCE 1996 7202 1 1 20 7210 11 10 7214 99 31 7219 90 10 7228 10 10 7202 1 1 80 7210 12 11 7214 99 39 7228 10 30 7202 99 1 1 7210 12 19 7214 99 50 7220 1 1 00 7228 20 1 1 7210 20 10 7214 99 61 7220 12 00 7228 20 19 7203 90 00 7210 30 10 7214 99 69 7220 20 10 7228 20 30 7210 41 10 7214 99 80 7220 90 1 1 7228 30 20 7206 10 00 7210 49 10 7214 99 90 7220 90 31 7228 30 41 7206 90 00 7210 50 10 7228 30 49 7210 61 10 7215 90 10 7221 00 10 7228 30 61 7208 10 00 7210 69 10 7221 00 90 7228 30 69 7208 25 00 7210 70 31 7216 10 00 7228 30 70 7208 26 00 7210 70 39 7216 21 00 7222 11 11 7228 30 89 7208 27 00 7210 90 31 7216 22 00 7222 11 19 7228 60 10 7208 36 00 7210 90 33 7216 31 11 7222 1 1 21 7228 70 10 7208 37 10 7210 90 38 7216 31 19 7222 1 1 29 7228 70 31 7208 37 90 7216 31 91 7222 1 1 91 7228 80 10 7208 38 10 7211 13 00 7216 31 99 7222 1 1 99 7228 80 90 7208 38 90 7211 14 10 7216 32 11 7222 19 10 7208 39 10 7211 14 90 7216 3219 7222 19 90 7301 10 00 7208 39 90 7211 19 20 7216 32 91 7222 30 10 7208 40 10 7211 19 90 7216 32 99 7222 40 10 Complete CN 7208 40 90 7211 23 10 7216 33 10 7222 40 30 heading 7304 7208 51 10 721 1 23 51 7216 33 90 7208 51 30 721 1 29 20 7216 40 10 7225 1 1 00 Complete CN 7208 51 50 7211 90 11 7216 40 90 7225 19 10 heading 7305 7208 51 91 7216 50 10 7225 19 90 7208 51 99 7212 10 10 7216 50 91 7225 20 20 Complete CN 7208 52 10 7212 10 91 7216 50 99 7225 30 00 heading 7306 7208 52 91 7212 20 11 7216 99 10 7225 40 20 7208 52 99 7212 30 11 7225 40 50 7307 23 10 7208 53 10 7212 40 10 7219 11 00 7225 40 80 7307 23 90 7208 53 90 7212 40 91 7219 12 10 7225 50 00 7307 93 1 1 7208 54 10 7212 50 31 7219 12 90 7225 91 10 7307 93 19 7208 54 90 7212 50 51 7219 13 10 7225 92 10 7307 93 91 7208 90 10 7212 60 11 7219 13 90 7225 99 10 7307 93 99 7212 60 91 7219 14 10 7307 99 30 7209 15 00 7219 14 90 7226 11 10 7307 99 90 7209 16 10 7213 10 00 7219 21 10 7226 19 10 7209 16 90 7213 20 00 7219 21 90 7226 19 30 7209 17 10 7213 91 10 7219 2210 7226 20 20 7209 17 90 7213 91 20 7219 22 90 7226 91 10 7209 18 10 7213 91 41 7219 23 00 7226 91 90 7209 18 91 7213 91 49 7219 24 00 7226 92 10 7209 18 99 7213 91 70 7219 31 00 7226 93 20 7209 25 00 7213 99 10 7219 32 10 7226 94 20 7209 26 10 7213 99 90 7219 32 90 7226 99 20 7209 26 90 7219 33 10 7209 27 10 7214 20 00 7219 33 90 7227 10 00 7209 27 90 7214 30 00 7219 34 10 7227 20 00 7209 28 10 7214 91 10 7219 34 90 7227 90 10 7209 28 90 7214 91 90 7219 35 10 7227 90 50 7209 90 10 7214 99 10 7219 35 90 7227 90 95 19. 12. 95 EN Official Journal of the European Communities No L 305/27 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGA TO II - BIJLAGE II  ANEXO II  LIITE II  BILAGA II LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER KOMPETENTA NATIONELLA MYNDIGHETER BELGIQUE/BELGIE MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiques QuatriÃ ¨me division : Mise en Ã uvre des politiques commerciales internationales  Services des licences Rue GÃ ©nÃ ©ral LÃ ©man 60 B- 1 040 Bruxelles FRANCE SERIBE 3-5, rue Barbet-de-Jouy F-75357 Paris 07 SP TÃ ©lÃ ©copieur : (33 1 ) 43 19 43 69 IRELANDTÃ ©lÃ ©copieur : (32 2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische Betrekkingen Vierde Afdeling : Toepassing van het Internationaal Handelsbe ­ Licensing Unit Department of Tourism and Trade Kildare Street IRL-Dublin 2leid  Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax : (353 1 ) 676 61 54 Fax : (32 2) 230 83 22 ITALIA DANMARK Ministero per il Commercio estero D.G. Import-export, Divisione V Viale Boston I-00144 Roma Erhvervfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Fax : (45) 87 20 40 77 Telefax : 39 6-59 93 26 36 / 59 93 26 37 DEUTSCHLAND LUXEMBOURG Bundesamt fÃ ¼r Wirtschaft, Dienst 01 Postfach 5171 D-65762 Eschborn 1 Fax : 49(61 96)40 42 12 Ministere des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg TÃ ©lÃ ©copieur : (352) 46 61 38 EÃ Ã AÃ A YÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ EÃ ¸Ã ½Ã ¹Ã ºÃ ®Ã  OÃ ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±? Ã Ã µÃ ½Ã ¹Ã ºÃ ®) Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± A.O.Ã £ NEDERLAND Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Centrale Dienst voor In- en Uitvoer Postbus 30003, Engelse Kamp 2 NL-9700 RD Groningen Fax (31-50) 526 06 98 Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã ) KopvÃ ¬pou 1 GR-105 63 AÃ ¸Ã ®va TÃ ­Ã »Ã µÃ Ã ±Ã ¾ : (301)328 60 29/328 60 59/328 60 39 OSTERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten ESPANA Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana 162 E-28046 Madrid AuÃ ²enwirtschaftsadministration LandstraÃ ²er HauptstraÃ ²e 55-57 A-1030 Wien Fax : (341 ) 563 18 23/349 38 31 Fax : 43-1-715 83 47 No L 305/28 EN Official Journal of the European Communities 19 . 12. 95 PORTUGAL DirecÃ §Ã £o-Geral do Comercio Avenida da RepÃ ºblica, 79 P-1000 Lisboa Telefax : (351-1 ) 793 22 10 SVERIGE Kommerskollegium Box 1209 S-lll 82 Stockholm Fax : + 46-8-20 03 24 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House - West Precinct Billingham, Cleveland UK-TS23 2NF Fax : (44 1642) 533 557 SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Telekopio : + 358 0 614 2852 ANNEX III SURVEILLANCE DOCUMENTEUROPEAN COMMUNITY 1 1 . Consignee ( name , full address , country, VAT number) 2 . Issue number ll \ 3 . Proposed place and date of import &gt; · a. o o ¢B 4 . Authority responsible for issue ( name, address and telephone No) (O e ]S&gt; 'C o 5 . Declarant / representative as applicable (name and full address) 6 . Country of origin (and geonomenclature code) || 7. Country of consignment(and geonomenclature code) II 8. Last day of validity 1 9 . Description of goods 10 . CN code and category 11 . Quantity in kilograms (net mass) or in additional units 12 . Value in ecus , cif at Community frontier 13 . Additional remarks 14 . Competent authority's endorsement Date : Signature : Stamp 15 . ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof 16 . Net quantity ( net mass or other unit of measure stating the unit ) 19 . Customs document 20 . Name, Member State , stamp and signature ( form and number) of the attributing authority 17 . In figures 18. In words for the quantity attributed date of attribution 1 . 2 . \ 1 . 2 . \ 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . Extension pages to be attached herein EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 2 1 . Consignee (name , full address , country, VAT number) 2 . Issue number ll 3. Proposed place and date of import &amp; o JE S re a e 's t/&gt; 4 . Authority responsible for issue (name, address and telephone No ) 05 JC ** o &gt;&gt; o. o 5. Declarant / representative as applicable (name and full address) 6 . Country of origin ( and geonomenclature code) u 7 . Country of consignment (and geonomenclature code ) II 8. Last day of validity 2 9 . Description of goods 10 . CN code and category 11 . Quantity in kilograms (net mass) or in additional units 12 . Value in ecus , cif at Community frontier 13 . Additional remarks 14 . Competent authority's endorsement Date : Signature: Stamp 15 . ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof 16. Net quantity (net mass or other unit of measure stating the unit) 19. Customs document 20. Name , Member State , stamp and signature (form and number) of the attributing authority 17 . In figures 18 . In words for the quantity attributed date of attribution 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . Extension pages to be attached herein